Detailed action
The following is a non-final office action in response to applicant’s amendment filed on 02/04/2021 for response of the office action mailed on 11/05/2020. Independent Claims 1, 5, 6 and 8 are amended along with dependent claims 12 and 14. Claims 9-10 were previously cancelled.  Therefore, claims 1-8 and 11-14 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114 (3rd RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e}, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/04/2021 has been  entered.

Claim Objections
Claims 1-3, 5-8 and  11-14 are objected to because of the following informalities: 
Claim 1  in line 19, “the value of the level” should be replaced by “the value of the levels”.
Claim 1 in line 22, “the determined value of the level” should be replaced by “the determined value of the levels”.
Claim 1  in lines 21-22, “the random access preamble group” should be replaced by “the random access preamble groups”.
Claim 2 in line 3, “the determined value of the level” should be replaced by “the determined value of the levels”.
Claim 3  in line 2, “the value of the level” should be replaced by “the value of the levels”.
Claim 5  in line 20, 22, “the determined value of the level” should be replaced by “the determined value of the levels”.
Claim 5  in lines 21,23, “the random access preamble group” should be replaced by “the random access preamble groups”.
Claim 6  in line 19, “the value of the level” should be replaced by “the value of the levels”.
Claim 6 in line 22, “the determined value of the level” should be replaced by “the determined value of the levels”.
Claim 6  in lines 21-22, “the random access preamble group” should be replaced by “the random access preamble groups”.
Claim 7 in line 3, “the determined value of the level” should be replaced by “the determined value of the levels”.
Claim 8  in line 17, 19, “the determined value of the level” should be replaced by “the determined value of the levels”.
8 in lines 18,20, “the random access preamble group” should be replaced by “the random access preamble groups”.
Claim 11 in line 2, “the determined value of the level” should be replaced by “the determined value of the levels”.
Claim 12 in line 3, “ a value of a level” should be replaced by “the value of the levels”.
Claim 12 in line 4, “a number of repetitions” should be replaced by “the number of repetitions”.
Claim 12 in line 4, “a random access procedure” should be replaced by “the random access procedure”.
Claim 13 in line 2, “the value of the level” should be replaced by “the value of the levels”.
Claim 14 in line 3, “ a value of a level” should be replaced by “the value of the levels”.
Claim 14 in line 4, “a number of repetitions” should be replaced by “the number of repetitions”.
Claim 14 in line 4, “a random access procedure” should be replaced by “the random access procedure”.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 11 and 13   are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2015/0117410), Wu hereinafter, in view of Li et al (2015/0016312), Li hereinafter.

Claims 1 and 6,  Wu teaches a communication method of a terminal device communicating with a base station device (Fig.1-4 & ¶0013 - method comprises determining whether the UE is in an enhanced coverage mode according to the number of repetitions of a downlink transmission based on which the UE successfully decodes a system information block (SIB); and performing an uplink transmission with repetitions or without repetitions based on whether the UE is in the enhanced coverage mode. ¶0014 - a method of handling coverage enhancement for a network of a wireless communication system) and a terminal device communicating with a base station device (Fig.1-4 & ¶0013-¶0014), the terminal device (Fig.2 & ¶0023) comprising: a first sublayer (RRC, higher layer/First layer & ¶0037); and a second sublayer (MAC /second layer & ¶0037) being a lower sublayer than the first sublayer (RRC is a higher layer than the first sublayer acquiring, from the base station device, a common radio resource configuration for all terminal devices (Fig.1-4 & ¶0026 - Step 302: Determine whether the UE is in an enhanced coverage mode according to the number of repetitions of a downlink transmission based on which the UE successfully decodes a system information block (SIB). Fig.1-4 & ¶0037 - UE notifies the eNB whether the UE is in the enhanced coverage mode by transmitting the random access preamble during the random access procedure. … the UE may transmit a dedicated message, e.g., a radio resource control (RRC) message or a media access control (MAC) element, to notify the eNB whether the UE is in the enhanced coverage mode), the common radio resource configuration including: first information for a timer used in a Radio Resource Control (RRC) connection establishment procedure on a serving cell, the first information including a first value range of the timer for the terminal device that supports coverage enhancement using repetitive transmissions and a second value range of the timer for another terminal device that does not support the coverage enhancement using repetitive transmissions, the first value range always exceeding the second value range (Fig.1-4 & ¶0037 - UE notifies the eNB whether the UE is in the enhanced coverage mode by transmitting the random access preamble during the random access procedure. … the UE may transmit a dedicated message, e.g., a radio resource control (RRC) message or a media access control (MAC) element, to notify the eNB whether the UE is in the enhanced coverage mode. Fig.1-4 & ¶0046 - eNB may configure a timer T304 to the UE and the UE starts the timer T304 when receiving the handover command.  The UE stops the timer T304 when the UE successfully completes the random access procedure triggered by the handover procedure to a target cell.  If the timer T304 expires before the UE completes the random access procedure successfully, the UE considers the handover failure.  Hence, T304 has a value large enough to cover a period of time, during which the UE is able to transmit possible repetitions of the random access preamble, or even receive possible repetitions of the RAR.  … eNB may configure the T304 value with the handover command transmitted to the UE according to whether the UE is in the enhanced coverage mode.  … the timer T304 is configured with a maximum value of 8000 milliseconds (ms) (i.e., Second value of range for timer T304, when UE is NOT in the enhanced coverage mode ) if the UE is not in the enhanced coverage mode, …. in consideration of repetitions, the maximum value of 8000 ms may not be large enough for the UE to wait for reception of the last repetition of the RAR.  Therefore, the maximum value of the timer T304 should be larger, e.g. 10000 ms, 12000 ms, 14000 ms, 16000 ms or 32000 ms (i.e., First value of range for timer T304 when UE is in the enhanced coverage mode), if the UE is operated in the enhanced coverage mode and repetitions of the random access preamble and/or RAR are required. It is evident from the aforesaid disclosure First value of range for T304 always exceeds the second value of range for T304 ), second information including values of levels and numbers of repetitions respectively corresponding to the values of levels (Fig.1-4 & ¶0046 - T304 is 8000 ms,  when UE is NOT in the enhanced coverage mode , subsequently,  no repetitions of random of access preamble / RAR is required ; whereas, T304 is set to larger values such as  10000 ms, 12000 ms, 14000 ms, 16000 ms or 32000 ms,  when UE is in the enhanced coverage mode where a plurality number of repetitions of random of access preamble / RAR are required); the first sublayer starting the timer and creating an RRC connection request message corresponding to the RRC connection establishment procedure, and the second sublayer determining the value of the level corresponding to the number of repetitions in a random access procedure related to the RRC connection establishment procedure (Fig.1-4 & ¶0037 - UE notifies the eNB whether the UE is in the enhanced coverage mode by transmitting the random access preamble during the random access procedure.  … the UE may transmit a dedicated message, e.g., a radio resource control (RRC) message (RRC, higher layer/First layer) or a media access control (MAC) element (MAC /second layer) , to notify the eNB whether the UE is in the enhanced coverage mode. whether the UE transmits repetitions of the dedicated message to the eNB is based on the mode that the UE is currently in. The UE transmits repetitions of the dedicated message, if the UE is currently in the enhanced coverage mode but intends to change to be not in the enhanced coverage mode; and, the UE transmits the dedicated message once, if the UE is currently not in the enhanced coverage mode but intends to change to be in the enhanced coverage mode.  After receiving the dedicated message indicating that the UE is not in the enhanced coverage mode, the eNB may stop performing repetitions on the downlink transmission to the UE.  In addition, the eNB may also transmit another message to the UE to indicate that the eNB releases the repetition configuration (e.g., the number of repetitions for UL transmission of the UE) for the UE, in response to receiving the message indicating that the UE is not in the enhanced coverage mode. Fig.1-4 & ¶0042 - Transmit a handover command including a random access configuration to a UE of the wireless communication system, wherein the random access configuration indicates the number of repetitions that the UE follows to transmit a random access preamble. ¶0047 - UE may notify the eNB whether the UE is in the enhanced coverage mode via a previous random access preamble or a dedicated message (e.g., RRC message / RRC, higher layer/First layer) …. handover command may also be transmitted with repetitions, so that the UE may determine whether it is in the enhanced coverage mode according to the number of repetitions of the handover command based on which the UE receives and successfully decodes the handover command), 
expressly teach third information including the values of levels and random access preamble groups respectively corresponding to the values of levels, selecting the random access preamble group corresponding to the determined value of the level, and selecting a random access preamble from the selected random access preamble group.
However, in the analogous art, Li explicitly discloses  third information including the values of levels and random access preamble groups respectively corresponding to the values of levels, selecting the random access preamble group corresponding to the determined value of the level, and selecting a random access preamble from the selected random access preamble group. (Fig.1/Fig.6/Fig.12 & ¶0155 - Within PRACH resources for each level of repetitions (for example, as given in Table 2), the UE 114 can select, based on its estimated path-loss, a RA preamble from a number of RA preamble groups ... Fig.1/Fig.6/Fig.12 & ¶0158 - Table 3 provides an example of PRACH resource configurations and preamble groups with respect to path-loss ranges. Fig.12 & ¶0160 - UE can subsequently determine a PRACH resource configuration based on the path-loss in operation 1230.  The UE further determines a RA preamble in a respective preamble group in operation 1240 (for example, based on Table 3).  Thereafter, the UE transmits the RA preamble).

    PNG
    media_image2.png
    371
    583
    media_image2.png
    Greyscale


Re. claims 2 and 7, Wu and Li teach claims 1 and 6 respectively.
Yet, Wu does not expressly teach wherein when determining that the random access procedure has succeeded, the second sublayer indicates the determined value of the level to the first sublayer.
However, in the analogous art, Li explicitly discloses wherein when determining that the random access procedure has succeeded, the second sublayer indicates the determined value of the level to the first sublayer.(Fig.1/Fig. 6 & ¶0091 - Once a random access process is successful, the TC-RNTI is converted to C-RNTI.  Step 1 uses physical-layer processing specifically designed for a random access process.  The subsequent three steps utilize a same physical-layer processing as for PDSCH or PUSCH transmissions after UE 114 has established communication with eNB 102. That is, once Random access process (i.e. at MAC layer) is successful , RRC messages between UE and eNB are exchanged.  Fig. 19C & ¶0220 - UE 114 determines an initial CE level from a cached one or one configured by an eNB 102 prior to a new access in operation 1973, based on certain timer, or based on the UE's status …  …….  Otherwise, the UE 114 determines PRACH resources according to a determined CE level, transmits PRACH as a coverage limited UE 1977 and continues the access procedure 1979. Similarly, once Random access process (i.e. at MAC layer) with determined coverage enhancement level  is successful, normal access procedure is continued).

  
Re. claim 3, Wu and Li teach claim 1.
Wu further teaches wherein the second sublayer indicates, to the first sublayer, the value of the level indicated by a random access response received in the random access procedure (Fig.1-4 & ¶0036 - When the repetitions of the random access preamble or the longer random access preamble is received by the eNB, the eNB may know that the UE is in the enhanced coverage mode where repetitions of transmissions are required; hence, the eNB may transmit a random access response (RAR) or repetitions of RAR including a UL grant with a number of repetitions for a physical UL shared channel (PUSCH) transmission.  Therefore, the UE may transmit the PUSCH transmission with the number of repetitions indicated by the RAR after receiving the RAR.  The number of repetitions may range from 3 to 150. ¶0037 - UE notifies the eNB whether the UE is in the enhanced coverage mode by transmitting the random access preamble during the random access procedure. … the UE may transmit a dedicated message, e.g., a radio resource control (RRC) message or a media access control (MAC) element, to notify the eNB whether the UE is in the enhanced coverage mode)

Re. claim 4, Wu and Li teach claim 1.
Wu further teaches wherein the first sublayer is an RRC sublayer and the second sublayer is a medium access control (MAC) sublayer.  (Fig.1-4 & ¶0037 - UE notifies the eNB whether the UE is in the enhanced coverage mode by transmitting the random access preamble during the random access procedure. … the UE may transmit a dedicated message, e.g., a radio resource control (RRC) message or a media access control (MAC) element, to notify the eNB whether the UE is in the enhanced coverage mode . RRC, higher layer is First layer and MAC is a second layer; RRC is a higher layer than MAC layer). 
Re. claims 11 and 13, Wu and Li teach claims 1 and 6 respectively.
Yet, Wu does not expressly teach wherein the second sublayer determines the value of the level based on (i) system information included in the common radio resource configuration and (ii) measured reception quality of a downlink reference signal.
However, in the analogous art, Li explicitly discloses wherein the second sublayer determines the value of the level based on (i) system information included in the common radio resource configuration  and (ii) measured reception quality of a downlink reference signal (Fig.10B-C & ¶0139 - UE determines CE level in operation 1040 (for example, via SIB, or MIB, according to a measured path-loss). ¶0141 - in operation 1070 a UE receives a CE level for a cell via an MIB.  The UE determines a number of SIB repetitions in operation 1080 … ¶0202 - The UE 114 can determine whether it operates in normal coverage mode or in CE mode.  It can determine it is coverage limited if, for example, an estimated path loss is larger than a threshold, or a channel measurement such as reference signal received power (RSRP) is lower than a threshold, or a PSS/SSS cannot be detected after a predefined number of attempts, or a conventional PBCH cannot be detected after a predefined number of attempts, or a SIB or SIB-CE cannot be detected by a predefined or configured number of attempts …¶0210 - The UE 114 can determine a CE level that UE 114 requires to establish communication with the eNB 102 based on a Reference Signal Received Power (RSRP) measurement.  After detecting a SIB or SIB-CE, information of a transmission power for a RS, such as a CRS or a CSI-RS, transmitted by eNB 102 and used for RSRP measurement can be obtained.  Based on the RSRP, the UE 1.14 can estimate a path-loss (based on the difference between the indicated RS transmission power and the RSRP) and can determine a PRACH CE level based on the path-loss. ¶0211 - UE 114 can use as a metric for estimating a CE level a number of decoding attempts or a time required to detect PSS/SSS, PBCH, PBCH-CE, or a SIB, or a SIB-CE. ¶0212 - if the UE 114 cannot detect a conventional PBCH after a predefined number of MAX_MIB_Attempt decoding attempts it can assume it is coverage limited.  If the UE 114 detects a conventional PBCH with a number of attempts no greater than MAX_MIB_Attempt but fails to detect a SIB after a predefined number MAX_SIB_Attempt of decoding attempts, the can assume it is coverage limited. ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a method of operations in a cell with coverage enhancement in a wireless communication system to include Li’s invention of a system and a method for coverage enhancement for a random access process, because it provides an improvement in radio interface efficiency as well as enhancement in coverage to meet exponential growths in the wireless communication network (¶0002-¶0003, Li)



Claims 5, 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Li, further in view of Kim et al. (2017/0339531), Kim hereinafter.

Claims 5 and 8, Wu teaches a communication method of a base station device communicating with terminal devices (Fig.1-4 & ¶0013 - method comprises determining whether the UE is in an enhanced coverage mode according to the number of repetitions of a downlink transmission based on which the UE successfully decodes a system information block (SIB); and performing an uplink transmission with repetitions or without repetitions based on whether the UE is in the enhanced coverage mode. ¶0014 - a method of handling coverage enhancement for a network of a wireless communication system) and a base station device communicating with terminal devices (Fig.1-4 & ¶0013-¶0014), the base station (Fig.2 & ¶0023) device comprising: a processor (Fig.2, 200); and memory (Fig.2, 210) in electronic communication with the processor, wherein instructions stored in the memory are executable to (Fig.2, ¶0023): transmit, to the terminal devices, a common radio resource configuration for the terminal devices, the common radio resource configuration including first information for a timer used in a Radio Resource Control (RRC) connection establishment procedure (Fig.1-4 & ¶0026 - Step 302: Determine whether the UE is in an enhanced coverage mode according to the number of repetitions of a downlink transmission based on which the UE successfully decodes (i.e., sent by eNB) a system information block (SIB). ¶0037 - UE may transmit a dedicated message, e.g., a radio resource control (RRC) message or a media access control (MAC) element, to notify the eNB whether the UE is in the enhanced coverage mode.¶0046 - eNB may transmit a RAR with a number of repetitions in response to the repetitions of the random access preamble.  … UE may expect to receive the number of repetitions of the RAR during the handover procedure.  In such a condition, the eNB may configure a timer T304 to the UE and the UE starts the timer T304 when receiving the handover command. ), the first information including a first value range of the timer for one of the terminal devices that supports coverage enhancement using repetitive transmissions and a second value range of the timer for another one of the terminal devices that does not support the coverage enhancement using repetitive transmissions, the first value range always exceeding the second value range (Fig.1-4 & ¶0037 - UE notifies the eNB whether the UE is in the enhanced coverage mode by transmitting the random access preamble during the random access procedure. … the UE may transmit a dedicated message, e.g., a radio resource control (RRC) message or a media access control (MAC) element, to notify the eNB whether the UE is in the enhanced coverage mode. Fig.1-4 & ¶0046 - eNB may configure a timer T304 to the UE and the UE starts the timer T304 when receiving the handover command.  The UE stops the timer T304 when the UE successfully completes the random access procedure triggered by the handover procedure to a target cell.  If the timer T304 expires before the UE completes the random access procedure successfully, the UE considers the handover failure.  Hence, T304 has a value large enough to cover a period of time, during which the UE is able to transmit possible repetitions of the random access preamble, or even receive possible repetitions of the RAR.  … eNB may configure the T304 value with the handover command transmitted to the UE according to whether the UE is in the enhanced coverage mode.  … the timer T304 is configured with a maximum value of 8000 milliseconds (ms) (i.e., Second value of range for timer T304, when UE is NOT in the enhanced coverage mode ) if the UE is not in the enhanced coverage mode, …. in consideration of repetitions, the maximum value of 8000 ms may not be large enough for the UE to wait for reception of the last repetition of the RAR.  Therefore, the maximum value of the timer T304 should be larger, e.g. 10000 ms, 12000 ms, 14000 ms, 16000 ms or 32000 ms (i.e., First value of range for timer T304 when UE is in the enhanced coverage mode), if the UE is operated in the enhanced coverage mode and repetitions of the random access preamble and/or RAR are required. It is evident from the aforesaid disclosure First value of range for T304 always exceeds the second value of range for T304), second information including values of levels and numbers of repetitions respectively corresponding to the values of levels (Fig.1-4 & ¶0046 - T304 is 8000 ms,  when UE is NOT in the enhanced coverage mode , subsequently,  no repetitions of random of access preamble / RAR is required ; whereas, T304 is set to larger values such as  10000 ms, 12000 ms, 14000 ms, 16000 ms or 32000 ms,  when UE is in the enhanced coverage mode where a plurality number of repetitions of random of access preamble / RAR are required); receive, from the terminal devices, random access preambles corresponding to a random access procedure related to the RRC connection establishment procedure, the terminal devices being configured to determine the value of the level corresponding to the number of repetitions in the random access procedure (Fig.1-4 & ¶0037 - UE notifies the eNB whether the UE is in the enhanced coverage mode by transmitting the random access preamble during the random access procedure.  … the UE may transmit a dedicated message, e.g., a radio resource control (RRC) message (RRC, higher layer/First layer) or a media access control (MAC) element (MAC /second layer) , to notify the eNB whether the UE is in the enhanced coverage mode. whether the UE transmits repetitions of the dedicated message to the eNB is based on the mode that the UE is currently in. The UE transmits repetitions of the dedicated message, if the UE is currently in the enhanced coverage mode but intends to change to be not in the enhanced coverage mode; and, the UE transmits the dedicated message once, if the UE is currently not in the enhanced coverage mode but intends to change to be in the enhanced coverage mode.  After receiving the dedicated message indicating that the UE is not in the enhanced coverage mode, the eNB may stop performing repetitions on the downlink transmission to the UE.  In addition, the eNB may also transmit another message to the UE to indicate that the eNB releases the repetition configuration (e.g., the number of repetitions for UL transmission of the UE) for the UE, in response to receiving the message indicating that the UE is not in the enhanced coverage mode. Fig.1-4 & ¶0042 - Transmit a handover command including a random access configuration to a UE of the wireless communication system, wherein the random access configuration indicates the number of repetitions that the UE follows to transmit a random access preamble. ¶0047 - UE may notify the eNB whether the UE is in the enhanced coverage mode via a previous random access preamble or a dedicated message (e.g., RRC message / RRC, higher layer/First layer) …. handover command may also be transmitted with repetitions, so that the UE may determine whether it is in the enhanced coverage mode according to the number of repetitions of the handover command based on which the UE receives and successfully decodes the handover command).
	Yet,  Wu does not expressly teach third information including the values of levels and random access preamble groups respectively corresponding to the values of levels, , select the random access preamble group corresponding to the determined value of the level, and select the random access preamble from the selected random access preamble group.
	However, in the analogous art, Li explicitly discloses third information including the values of levels and random access preamble groups respectively corresponding to the values of levels, select the random access preamble group corresponding to the determined value of the level, and select the random access preamble from the selected random access preamble group (Fig.1/Fig.6/Fig.12 & ¶0155 - Within PRACH resources for each level of repetitions (for example, as given in Table 2), the UE 114 can select, based on its estimated path-loss, a RA preamble from a number of RA preamble groups ... Fig.1/Fig.6/Fig.12 & ¶0158 - Table 3 provides an example of PRACH resource configurations and preamble groups with respect to path-loss ranges. Fig.12 & ¶0160 - UE can subsequently determine a PRACH resource configuration based on the path-loss in operation 1230.  The UE further determines a RA preamble in a respective preamble group in operation 1240 (for example, based on Table 3).  Thereafter, the UE transmits the RA preamble).

    PNG
    media_image2.png
    371
    583
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a method of operations in a cell with coverage enhancement in a wireless communication system to include Li’s invention of a system and a method for coverage enhancement for a random access process, because it provides an improvement in radio interface efficiency as well as enhancement in coverage to meet exponential growths in the wireless communication network (¶0002-¶0003, Li)
expressly teach receive, from the terminal devices, RRC connection request messages corresponding to the RRC connection establishment procedure, the terminal devices being configured to start the timer and transmit the RRC connection request messages.
However, in the analogous art, Kim explicitly discloses receive, from the terminal devices, RRC connection request messages corresponding to the RRC connection establishment procedure, the terminal devices being configured to start the timer and transmit the RRC connection request messages.(Fig.1/Fig.6 & ¶0078 - A UE transmits to a network an RRC connection request message for requesting an RRC connection (step S610).  In this case, the UE may be in an RRC_IDLE state.  In addition, when the RRC connection request message is transmitted to the network, the UE may restart a timer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a method of operations in a cell with coverage enhancement in a wireless communication system and Li’s invention of a system and a method for coverage enhancement for a random access process to include Kim’s invention of a system and a method for stopping and restarting MBMS service, because it provides the efficiency of radio resources of a base station enables users in using multimedia service at low costs.  (¶0002-¶0004, Kim)

Re. claims 12 and 14,  Wu, Li and Kim teach claims 5 and 8 respectively.
Wu further teaches wherein the common radio resource configuration includes the first information for the timer as well as information used for the one of the terminal devices to determine a value of a level corresponding to a number of repetitions in a random access procedure related to the RRC connection establishment procedure. (Fig.1-4 & ¶0026 - Step 302: Determine whether the UE is in an enhanced coverage mode according to the number of repetitions of a downlink transmission based on which the UE successfully decodes (i.e., sent by eNB) a system information block (SIB). ¶0037 - UE may transmit a dedicated message, e.g., a radio resource control (RRC) message or a media access control (MAC) element, to notify the eNB whether the UE is in the enhanced coverage mode. Fig. 4 & ¶0042 - Transmit a handover command including a random access configuration to a UE of the wireless communication system, wherein the random access configuration indicates the number of repetitions that the UE follows to transmit a random access preamble. ¶0046 - eNB may transmit a RAR with a number of repetitions in response to the repetitions of the random access preamble.  … UE may expect to receive the number of repetitions of the RAR during the handover procedure.  In such a condition, the eNB may configure a timer T304 to the UE and the UE starts the timer T304 when receiving the handover command).

	

Response to Arguments
Applicant’s arguments with respect to claim(s) independent claims 1, 5-6 and 8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dimou et al; 20170171764; See ¶0021,  ¶0022, ¶0033, ¶0035, ¶0045, ¶0046, ¶0050, ¶0053,  along with Fig.3-6.
Ohlsson et al; 2016/0242206; See ¶0017, ¶0020, ¶0022-¶0025, ¶0036, ¶0044, ¶0058, ¶0059, ¶0066, ¶0070, ¶0072, ¶0073, ¶0083, ¶0090, ¶0095, ¶0050-¶0064, ¶0069-¶0083   along with Fig.1-3.
Ng et al; 2015/0181575; See ¶0089, ¶0103, ¶0104, ¶0161 along with Fig.4-17.
Wong et al;2015/0117233. See Abstract, ¶0007-¶0009,¶0015, ¶0016, ¶0020-¶0027, ¶0070-¶0077,¶0081, ¶0085, ¶0098 along with Fig. 1-3  .
Litichever et al; 2019/0385057; See ¶0005-¶0016, ¶0021, ¶0023, ¶0024, ¶0025, ¶0028, ¶0051,¶0075, ¶0245, ¶0251,¶0254, ¶0278,¶0418 along with Fig. 1-7.
 3GPP TSG RAN WG1 Meeting #80; R1-150030 , Athens, Greece, 9th – 13th February 2015;  Source: Ericsson, Title: PRACH Repetition for MTC. See §2.1, §2.2, §2.3, §2.4, §2.5, §3.
3GPP TSG RAN WG1 Meeting #75; R1-135645, Source: Ericsson, Title: Random access for enhanced coverage MTC UE, San Francisco, CA, USA, 11th – 15th November 2013. See §2, §3.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467